722 N.W.2d 794 (2006)
K & K CONSTRUCTION, INC., and J.F.K. Investment Company, L.L.C., Plaintiffs-Appellants,
v.
DEPARTMENT OF ENVIRONMENTAL QUALITY, Defendant-Appellee.
Docket No. 129761. COA No. 244455.
Supreme Court of Michigan.
October 31, 2006.
On order of the Court, the motion for reconsideration of this Court's May 17, 2006 order is considered, and it is DENIED, because it does not appear that the order was entered erroneously.
TAYLOR, C.J., not participating.
MARKMAN, J., would grant reconsideration and, on reconsideration, would grant leave to appeal for the reasons set forth in K & K Construction, Inc. v. Dep't of Environmental Quality, 475 Mich. 856, 713 N.W.2d 268 (2006).